DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10-14, 16-17, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt 20100228488 and in view of  Webster US 20160193500

Claim 1:  The Leuthard reference provides a teaching of an information processing system (see Abstract) comprising:
a sensor configured to sense a first posture that a user is taking (See paragraph 94 item 108);
a storage configured to store posture data about a posture of a person (see paragraph 110 storage unit having certain posture of the user) ; and
a controller configured to create advice for the user regarding a negative influence on a body of the user, based on sensor data acquired from the sensor and the posture data (see paragraph 241 controller showing postural adjustment for the user and paragraph 110 certain posture may have a deleterious effect on the user’s trapezius muscle or vertebrae).  
The Lewallen reference is silent on the teaching of a controller configured to determine what type of action is being performed by the use based on sensor data acquired from the sensor, select a set of posture data associated with the action that the user is performing from the posture data, and wherein the posture date is a collection of data defined for each action.   
However, the Webster reference provides a teaching of a controller configured to determine what type of action is being performed by the use based on sensor data acquired from the sensor (see FIG. 7 item 704 receiving raw movement data from the sensor), select a set of posture data associated with the action that the user is performing from the posture data (see FIG 7 item 708 and the subsequent pose recognition). And wherein the posture data is a collection of data defined for each action (see paragraph 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Leuthard reference with the feature of controller configured to determine what type of action is being performed by the use based on sensor data acquired from the sensor, select a set of posture data associated with the action that the user is performing from the posture data, and wherein the posture date is a collection of data defined for each action, as taught by the Webstyer reference, in order to provide a more versatile training systems.   
                                                                                                                                                                                                                                                                                                                    

 
Claims 2 and 13:  The Leuthard reference provides a teaching of wherein the controller classifies the first posture based on a feature obtained from the sensor data (see paragraph 194-195 showing the device identifiying the user’s posture ).  
Claims 3 and 14:  The Leuthard reference provides a teaching of wherein the posture data compries data associating the first posture and details of the negative influence on the body (see paragraph 201-202 calculating and displaying the physical impact imparted on the user based on the sensor data). 
Claims 5 and 16:  The Leuthard reference provides a teaching of  wherein the controller acquires a way to fix the posture to negate the negative influence on the body, based on the posture data (see paragraph 233-234 generating suggested posture for the user). 
Claims 6 and 17:  The Leuthard reference provides a teaching  wherein the controller creates the advice including a manner of moving a body part such that the first posture is shifted to a second posture that negates the negative influence (see paragraph 71).  
Claims 8 and 19:  The Leuthard reference provides a teaching of wherein the controller determines the action that the user is performing, based on the sensor data that is acquired in time series (see paragraph 199 physical impact profiles).  
Claim 10:   The Leuthard reference provides  teaching of the sensor includes a plurality of sensors that are installed in a building (See paragraph 161 and 164 sensors are located on and around the user including the building), and
the controller narrows down the action that the user is performing, based on an installation location of the sensor capturing the user (see paragraph 96 the analysis is sensitive to the user’s spatial space/status). 
Claim 11 and 21:  The Leuthard reference provides ateaching of  wherein the controller estimates the negative influence on the body of the user caused by the first posture, based on the sensor data acquired from the sensor and the posture data (see paragraph 248 using the sensor data to inform the user’s of the posture effect to user’s muscle and vertebrae).   
Claim 12:  The Leuthard reference provides a teaching of an information processing apparatus (see abstract) comprising:
a storage configured to store posture data about a posture of a person (see paragraph 110 storage unit having certain posture of the user); and
a controller configured to create advice for a user regarding a negative influence on a body of the user, based on sensor data acquired from a sensor configured to sense a first posture that the user is taking and the posture data (see paragraph 241 controller showing postural adjustment for the user and paragraph 110 certain posture may have a deleterious effect on the user’s trapezius muscle or vertebrae). 
The Lewallen reference is silent on the teaching of a controller configured to determine what type of action is being performed by the use based on sensor data acquired from the sensor, select a set of posture data associated with the action that the user is performing from the posture data, and wherein the posture date is a collection of data defined for each action.   
However, the Webster reference provides a teaching of a controller configured to determine what type of action is being performed by the use based on sensor data acquired from the sensor (see FIG. 7 item 704 receiving raw movement data from the sensor), select a set of posture data associated with the action that the user is performing from the posture data (see FIG 7 item 708 and the subsequent pose recognition). And wherein the posture data is a collection of data defined for each action (see paragraph 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Leuthard reference with the feature of controller configured to determine what type of action is being performed by the use based on sensor data acquired from the sensor, select a set of posture data associated with the action that the user is performing from the posture data, and wherein the posture date is a collection of data defined for each action, as taught by the Webstyer reference, in order to provide a more versatile training systems.   

Claim 22:  The Leuthard reference provides a teaching of a non-transitory storage medium recording a program for causing a computer to perform:
acquisition of posture data about a posture of a person (see paragraph 94 item 108); and
creation of advice for a user regarding a negative influence on a body of the user, based on sensor data acquired from a sensor configured to sense a first posture that the user is taking and the posture data (paragraph 241 controller showing postural adjustment for the user and paragraph 110 certain posture may have a deleterious effect on the user’s trapezius muscle or vertebrae).   
The Lewallen reference is silent on the teaching of a determination of action type being performed by the user based on sensor data acquired from a sensor configured to sense a first posture that a user is taking; selection of a set of posture data associated with action that the user is performing from the posture data; wherein the posture data is collection of data defined for each action.   
However, the Webster reference provides a teaching of a determination of action type being performed by the user based on sensor data acquired from a sensor configured to sense a first posture that a user is taking (see FIG. 7 item 704 receiving raw movement data from the sensor), selection of a set of posture data associated with action that the user is performing from the posture data (see FIG 7 item 708 and the subsequent pose recognition) and wherein the posture data is a collection of data defined for each action (see paragraph 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Leuthard reference with the feature of controller configured to determine what type of action is being performed by the use based on sensor data acquired from the sensor, select a set of posture data associated with the action that the user is performing from the posture data, and wherein the posture date is a collection of data defined for each action, as taught by the Webstyer reference, in order to provide a more versatile training systems.   

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthard, in view of  Webster and further in view of Aragaones US 20120271143
Claims 4 and 15:  Claim Leuthard reference provides a teaching of the posture data further compries data further associating the first posture and stress that is placed on at least one of a plurality of body parts (see paragraph 110 ). 
While the Leuthard reference provides a teaching of a stress on some body part, it is silent on the teaching of having a level of stress and the controller creates the advice indicating the level of the stress.  However, the Aragones reference provides a teaching of a level of stress (see paragraph 97-99 showing a level of stress based on the fatigue parameter on specific body part) and the controller creates the advice indicating the level of the stress (see paragraph 86 and 106).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Leuthard reference with the feature of calculating and showing the level of stress of the user, as taught by Aragones, in order to provide specific advice that may help the user avoid muscle injury  (see paragraph 86).  

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 10-17, 19, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715